Citation Nr: 9929005	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-00 949	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to an earlier effective date for an award of 
service connection and compensation for tinnitus, prior to 
May 15, 1995.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from October 1967 to 
May 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
by the RO which established service connection for tinnitus 
and assigned a 10 percent rating, effective from May 15, 
1995.  The veteran appeals for an earlier effective date.


FINDINGS OF FACT

1.  The veteran's claim for service connection for tinnitus 
was received by the RO on May 15, 1995, many years after 
service.

2.  In July 1997, the Board granted service connection for 
tinnitus. 

3.  In August 1997, the RO promulgated the Board's decision 
to grant service connection for tinnitus, and the RO assigned 
a 10 percent rating for the condition; service connection and 
compensation for tinnitus were made effective from May 15, 
1995.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 15, 1995, 
for an award of service connection and compensation for 
tinnitus, have not been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an effective date 
prior to May 15, 1995 for the award of service connection and 
compensation for tinnitus.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  The effective date for the 
grant of service connection is the day following the date of 
separation from active service or the date entitlement arose, 
if the claim is received within one year after separation 
from service; otherwise, it is the date of receipt of claim, 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

In May 1992, the veteran filed an original claim of service 
connection for right ear hearing loss.  At that time, there 
was no mention regarding a claim of service connection for 
tinnitus.  In support of his claim of service connection for 
right ear hearing loss, he submitted medical reports dated in 
and after June 1991 which showed that he complained of right 
ear hearing loss and ringing in the ears.  VA examination in 
July 1992 revealed that he related a history of having a 
sudden onset of right ear hearing loss and tinnitus in July 
1991.  In April 1993, the RO denied service connection for 
hearing loss of the right ear.  In April 1995, the Board 
granted service connection for right ear hearing loss.  In 
May 1995, the RO established service connection and assigned 
a noncompensable rating for right ear hearing loss, effective 
from May 1992.  The RO subsequently increased the rating for 
right ear hearing loss to 10 percent, effective from May 
1992.

On May 15, 1995, the RO received a letter from the veteran 
which it construed as a claim of service connection for 
tinnitus.  The RO, in a May 1995 rating decision, denied 
service connection for tinnitus.  Additional evidence was 
received which continued to show that the veteran complained 
of tinnitus which had its onset in 1991.  In July 1997, the 
Board granted service connection for tinnitus.  In August 
1997, the RO promulgated the Board's grant of service 
connection for tinnitus, and the RO assigned a 10 percent 
rating for the condition; service connection and compensation 
for tinnitus were made effective from May 15, 1995.  

In September 1997, the veteran disagreed with the assigned 
effective date for the award of service connection and 
compensation for tinnitus.  He stated that tinnitus was 
concurrent with hearing loss and that the RO awarded payment 
for his service-connected hearing loss in June 1992.  He 
asserted that the award of service connection and 
compensation for tinnitus should also be awarded effective 
from June 1992.  In a substantive appeal received in October 
1997, the veteran stated that service connection and 
compensation for tinnitus should be awarded from June 1991, 
since that is when he first experienced such disorder.  The 
Board finds that both of the veteran's arguments are without 
merit, since it is the date of VA receipt of the claim for 
service connection which governs the effective date.  As 
stated above, the effective date for the grant of service 
connection is the day following the date of separation from 
active service or the date entitlement arose, if the claim is 
received within one year after separation from service; 
otherwise, it is the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.

In May 1998, the veteran's representative argued that the 
date the VA received the first medical report which showed 
tinnitus should be considered the date of the claim.  She 
argues that such report should be considered an informal 
claim.  She notes that the medical information establishing 
tinnitus was before the VA prior to May 15, 1995.  In this 
regard, the Board points out that a treatment report may 
constitute an informal claim for some benefits, such as an 
increased rating for a condition already established as 
service-connected, but such does not apply to original 
applications for service connection where there has been no 
prior allowance or disallowance of a formal claim for service 
connection.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet.App. 
33 (1993).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155.  Statements submitted by the 
veteran and his representative, prior to the statement 
received by the RO on May 15, 1995, do not indicate that 
service connection was being requested for tinnitus, and thus 
the earlier statements are not informal claims for the 
benefit.

In the instant case, the Board finds that the veteran's 
original claim for service connection for tinnitus was 
received by the RO on May 15, 1995, which is well beyond one 
year after his date of separation from active duty.  The file 
contains no document that can be construed as a claim for 
service connection for tinnitus prior to May 15, 1995.  
Accordingly, under the applicable law and regulation, an 
effective date for the grant of service connection and 
compensation for tinnitus, prior to the date of VA receipt of 
the claim on May 15, 1995, is not permitted.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App 49 (1990).


ORDER

An earlier effective date for an award of service connection 
and compensation for tinnitus is denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

